     Case 4:19-cv-00293-WTM-CLR Document 10 Filed 05/18/21 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION


KENNETH R. GRANT, JR;


       Plaintiff,

V.                                              CASE NO. CV419-293


SHERIFF JOHN WELCHER, In his
official capacity; L.P.N. S.
HARN, Chatham County Detention
Center, in official capacity;
L.P.N. S. GOUVAIN, Chatham
County Detention Center, in
official capacity;

       Defendants.




                                ORDER



      Before the Court is the Magistrate Judge's April 12, 2021,

Report and Recommendation (Doc. 18), to which Plaintiff has not

filed objections. After a careful de novo review of the record,

the report and recommendation is ADOPTED as the Court's opinion in

this case. Plaintiff's complaint is DISMISSED WITHOUT PREJUDICE.

The Clerk of Court is DIRECTED to close this case.


      SO ORDERED this /^^day of May 2021.

                                   WILLIAM T. MOORE, JW.
                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF GEORGIA
